PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
Oblon, McClelland, Maier & Neustadt, L.L.P.
1940 Duke Street
Alexandria, VA 22314


In re Application of 
MATSUMOTO et al.
Application No. 16/072,009
Filed: 23 Jul 2018
For: SIGNAL LIGHT INTERRUPTION DETECTION DEVICE, OPTICAL AMPLIFIER, OPTICAL WAVELENGTH MULTIPLEX TRANSMISSION DEVICE, AND OPTICAL WAVELENGTH MULTIPLEX TRANSMISSION SYSTEM
:
:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R. § 1.181
:



This is a decision in response to the petition filed on August 9, 2021 under 37 C.F.R. § 1.181 requesting consideration of the document (AW) cited in the Information Disclosure Statement (IDS) filed on July 23, 2018. 

The petition is DISMISSED as moot.

In the instant petition, Applicant requests consideration of the document (AW) cited in the IDS of July 23, 2018. Petitioner correctly asserts that the IDS of July 23, 2018 was timely filed and is in conformity with the requirements of 37 CFR §§ 1.97-1.98.  However, since the filing of the instant petition, a Communication was mailed to Applicant on August 18, 2021 including a correctly initialed and signed copy of the IDS of July 23, 2018.  All references from that IDS, including document (AW) have been fully considered by the Examiner. Therefore, the relief requested by Petitioner has already been granted. Thus, the issues raised in the petition of August 9, 2021 are considered moot. The Petition is hereby dismissed. 

Any inquiry regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673.


/DANIEL J TROY/
Daniel Troy, Acting Director
Technology Center 3600
(571) 270-3742
/RI/ 8/18/2021